At the July, 1910, term of the county court of Cherokee county the plaintiff in error was held to be in direct contempt of said court, and was adjudged to pay a fine of twenty-five dollars and to be committed to the county jail for a period of five days. The Attorney General has filed a motion to dismiss the appeal on several grounds, among others that no notice of appeal had ever been served upon the clerk of the county court of Cherokee county, Oklahoma, or upon the county attorney of said county, as provided by law for taking appeal in criminal cases. The motion is sustained and the appeal dismissed with direction to the lower court to enforce the judgment and sentence.